Citation Nr: 1521529	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II due to herbicide exposure.

2. Entitlement to service connection for ischemic heart disease due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran served with the 483rd GEEIA Squadron at Korat RTAFB in Thailand as a heavy equipment operator and was instrumental in the installing of cable and other ground electronic installations throughout Thailand.

2. While not specifically verified, the Veteran reported that he visited multiple bases during his yearlong deployment in the course of his duties laying communication cables and constructing roads throughout Thailand, which likely brought him in close proximity to base perimeters.

3. Based on facts found, the Veteran's diabetes mellitus, type II and ischemic heart disease are due to his likely exposure to herbicides while visiting various bases within Thailand and working near base perimeters in the course of his official duties.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II as a result of herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a), 3.309(e) (2014).

2. The criteria for service connection for ischemic heart disease as a result of herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he currently suffers from diabetes mellitus, type II and ischemic heart disease as a result of exposure to herbicides during his active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R.  § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of the presumption are specified by statute and regulation and include diabetes mellitus, type II and ischemic heart disease.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served in the U.S. Air Force on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties or military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the evidence clearly shows a diagnosis of diabetes mellitus, type II and ischemic heart disease; therefore, element one of the Shedden test has been met.  As noted above, these diseases can be considered presumptively service connected based on exposure to herbicides during service.  

Personnel records indicate that the Veteran served with the U.S. Air Force in Thailand from July 1968 until August 1969 with the 483rd GEEIA Squadron at Korat RTAFB.  His MOS was heavy equipment operator, construction equipment tech.  His duties as Squadron Equipment Operator included working with construction equipment, to include operating "dozers, trenchers, cranes, graders, scrapers, rollers, asphalt distributors, sweepers, tractor-semi trailers and all dump trucks."  See TSGT, SSGT and SGT Performance Report, May 1969.  He was awarded the Air Force Commendation Medal and Citation for his professional skill and knowledge which were "instrumental in the installing of cable and other ground electronic installations throughout Thailand."

According to a January 2013 lay statement from the Veteran, while stationed in Thailand he worked as a heavy equipment operator for a Communications Unit.  He worked at three different Air Force Bases: Udorn, Kamphaeg Saen, and Takhli.  He installed communication cable with the Red Horse Unit building and maintained roads around the perimeters of the bases.  He also helped repair heavy equipment at the place of break down.  He stated that his daily activities brought him close to and on the perimeter of the RTAFBs on a daily basis.  He attached pictures of himself on heavy equipment and pictures of the sand bags used on the perimeter in the proximity of his work.  See Lay Statement, received January 17, 2013.

In correspondence dated July 2013, the Veteran also stated that he built roads and buried cables along the perimeter.  He installed cable to radar sites and to and from bases.  He also indicated that his barracks was one hundred yards from the perimeter and that he was in Thailand performing his duties for one year.

In July 2011, the United States Army Joint Services Records Research Center (JSRRC) checked records for July 1968 to August 1969, the dates the Veteran served in Thailand, but was unable to confirm that he was exposed to herbicides.  JSRRC indicated that it received a negative response from the National Personnel Records Center (NPRC) on December 17, 2010 indicating that NPRC was unable to verify the Veteran's exposure to Agent Orange.  JSRRC also requested additional information about his exposure and reviewed the Veteran's personnel records and noted that while the Veteran served in Korat, Thailand, his MOS is not one identified in the May 2010 Compensation and Pension bulletin that would directly expose him to Agent Orange.

Documents from Defense Personnel Records Information Retrieval System (DPRIS) show that research was done based on history provided from the Pacific Ground Electronics Engineering and Installation Agency (GEEIA) for the period from July 1968 to June 1969.  DPRIS found that the "483rd GEEIAS was stationed at Korat Royal Thai Air Force Base (RTAFB), Thailand" and that the unit was "responsible for installation and mobile on-site IRAN maintenance of all GEEIA engineered, communication, electronic, and meteorological equipment at bases and sites throughout Thailand and in other areas as required."  DPRIS noted award history and that the 483rd GEEIAS was divided into seven operating parts and operated at several locations, to include other RTAFBs.  History did not show that the Veteran's duties or any specific duties performed by unit members were in close proximity to the base perimeters.  Further, documentation does not show Agent Orange or tactical spraying or testing or storage at the locations of the 483rd GEEIAS during the noted period.  Therefore, DPRIS was unable to verify the Veteran's exposure to Agent Orange or other tactical herbicides while stationed in Thailand.  DPRIS noted that a recently declassified Department of Defense Report written in 1973 contains evidence that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam or a strong commercial type resembling tactical herbicides.  In July 2014, the JSRRC coordinator made a formal finding that the Veteran's claim of exposure to Agent Orange could not be confirmed.
The Board has considered all the evidence and while JSRRC, DPRIS and NPRC were unable to verify the Veteran's report of proximity to the base perimeters, the Board finds him competent to report having worked in proximity to and having crossed base perimeters on a regular basis in the course of his duties.  He was there and can attest to his locations on base and whether he left the base to travel to other locations.  Further, in light of his official duties as noted in his May 1969 Performance Report and the Citation accompanying his Air Force Commendation Medal, and based on DPRIS' research on the 483rd GEEIAS, the Board finds the Veteran's statements regarding his work duties and locations credible, i.e. his duties laying communications cables and building and repairing roads likely caused him not only to cross base perimeters but to work near them.  Consequently, on a "facts found" basis, the Board finds that the Veteran was likely exposed to herbicides while he was stationed at Korat RTAFB.  Accordingly, the Board finds that service connection for diabetes mellitus, type II, and ischemic heart disease is warranted on a presumptive basis.  The appeal is granted.


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for ischemic heart disease is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


